DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 5/12/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 33, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Linares et al. (US 20150164172), and further in view of Bangera et al. (US 20180027909). 
As to claim 1. Linares et al. discloses a helmet (see e.g. helmet in abstract, Fig 1-26), comprising: 
an inner shell (see e.g. inner rigid layer 122 in Fig 13, abstract, Par. 63); 
an outer shell (see e.g. rigid outer shell 12 in Fig 3 or 124 in Fig 13, Par. 52, 63) coupled to the inner shell (see e.g. by using flexible tendons 144, 146, 148, 150 in Fig 13, Par. 68), the outer shell spaced apart from the inner shell to define a space therebetween (see e.g. cushion ring 42 located within the space in Par. 51, space between rigid outer shell 124 and inner rigid shell 122 in Fig 13, FIG. 19 is a cutaway view of the helmet shown in FIG. 18 and better illustrating the inner 122 and outer 124 rigid helmet layers and intermediate foam support with interior air circulation and venting characteristics in Par. 74); 
an impact-absorbing bearing positioned between the outer shell and the inner shell (see e.g. the intermediate cushion ring 42 can be made of gel in par. 56, wherein the cushion ring 42 corresponds to the bearing); and 
Linares et al. does not disclose wherein the outer shell is movable about the bearing relative to the inner shell.
Bangera et al. discloses helmet can comprise individual shield segments in Par. 143, wherein the individual shielding segments can move between a first position and a second position responsive to an external force(s) applied thereto (e.g., force(s) generated by an impact). Alternatively or additionally, in an embodiment, an activation mechanism can move the shield segments 110c close or into contact with each other in Par. 73. Bangera et al. discloses In at least one embodiment, the shield segments 110 can be moved responsive to the external force, such as external forces that can be produced by an impact. For example, sliding or relative movement of the shield segments 110 can redirect or deflect the force applied thereto by the impact. For example, sliding or moving of the shield segments 110 can reduce the force experienced by the individual 102 from the impact by transforming the direction of the force from a direct or substantially direct to an indirect (e.g., by transforming a director substantially direct impact to a glancing impact). Alternatively or additionally, the shield segments 110 can at least partially connect or lock together (as described herein), thereby distributing the applied force(s) among multiple shield segments.

    PNG
    media_image1.png
    390
    618
    media_image1.png
    Greyscale


Both Linares et al. and Bangera et al. are analogous in the field of helmet that is desired to reduce the external force, it would have been obvious for a person with ordinary skills in the art to modify the outer shell of Linares et al. to be individual shielding segments that can be movable as taught by Bangera et al. as the sliding or relative movement of the shield segments can redirect or deflect the force applied thereto by the impact as suggested by Bangera et al. 
As to claim 2. Linares et al. in view of Bangera et al. discloses the helmet of claim 1, wherein the outer shell includes an inner layer (see e.g. top inner in Par. 51 of Linares et al.) coupled to an outer layer such that a chamber is defined therebetween (see e.g. compressible bladder in Par. 51 of Linares et al.), wherein at least one impact- absorbing column is positioned within the chamber to provide compressibility of the outer shell (see e.g. The top inner pancake style bladder is intended to provide cushioning for the top of the wearer's head in Par. 52 of Linares et al.).
As to claim 3. Linares et al. in view of Bangera et al. discloses the helmet of claim 1, further comprising an anchor between the bearing and the inner shell (see e.g. Linares et al. discloses the springs 26-38 anchor to exterior lower rim proximate locations of the rigid shell 12 and anchored to the inner support portion of each cushioning member in Par. 50, such as cushion ring 42 in Par. 51).
As to claim 4. Linares et al. discloses the helmet of claim 3, wherein the inner shell includes a head plate (see e.g. impact support portions, at 154, 156, 158 and 160, incorporated into the inner rigid layer 122 in Par. 68) and a cheek plate (see e.g. face pad 44 in Par. 56), 
Linares et al. does not explicitly disclose wherein the head plate and the cheek plate are removably coupled to each other to form the inner shell.
Bangera et al. further two or more shield segments 110 (see e.g. such as cheek, forehead or another portion of the head in Par. 143) can be connect together to form a substantially continuous or at least a partially continues outer surface of the protective garment 100. More specifically, for example, when two or more shield segments 110 are connected together at a location of an impact, the force produced by the impact can be distributed among the connected shield segments, thereby reducing the amount of force applied at the location of the impact (e.g., reducing the pressure produced by the protective garment 100 onto the protected body regions of the individual 102).
Both Linares et al. and Bangera et al. are analogous in the field of helmet that is desired to reduce the external force, it would have been obvious for a person with ordinary skills in the art to modify the head plate and the cheek plate of Linares et al. to be individual segments that can be connected to each other as taught by Bangera et al such that the force produced by the impact can be distributed among the connected shield segments, thereby reducing the amount of force applied at the location of the impact as suggested by Bangera et al.
As to claim 5. Linares et al. in view of Bangera et al. discloses helmet of claim 4, wherein the head plate and the cheek plate each include corresponding edges that intermesh with each other along an interface between the head plate and the cheek plate (see e.g. interconnected like puzzle in Fig 5 of Bangera et al.).
As to claim 7. Linares et al. in view of Bangera et al. discloses helmet of claim 1, wherein the inner shell is sized to tightly fit a user's head (see e.g. 44 is in touch with face in Fig 2, impact support portions, at 154, 156, 158 and 160, incorporated into the inner rigid layer 122 (i.e. supporting the exterior locations of the wearers head and skull) in Fig 13, Par. 68. Furthermore, Linares et al. discloses it is known in the art that the impact energy attenuation module can be provided in a wide range of sizes and shapes in Par. 7. thus it would also have been obvious for a person with ordinary skills in the art to modify the inner shell of the helmet of Linares et al. in view of Bangera et al. to fit each individual head that has difference wherein tight fit can ensure the helmet can function as force attenuation device).
As to claim 8. Linares et al. in view of Bangera et al. discloses the helmet of claim 1, wherein at least an upper surface of the bearing is hemispherically-shaped or torus-shaped (see e.g. shape of 42 in Fig 4 of Linares et al.).
As to claim 9. Linares et al. in view of Bangera et al. discloses the helmet of claim 1, wherein the bearing is constructed of gel (see e.g. Linares et al. discloses the intermediate cushion ring can be made of gel in par. 56).
As to claim 33. (Linares et al. in view of Bangera et al. discloses helmet of claim 1, the outer shell comprises a plurality of independently moveable segments (see e.g. discussion of claim 1, Bangera et al. discloses helmet can comprise individual shield segments in Par. 143), each independently moveable segment is moveably coupled to the inner shell such that the plurality of independently moveable segments are movable upon impact to disperse impact forces applied onto the moveable segments(see discussion of claim 1).
As to claim 37. Linares et al. in view of Bangera et al. discloses the helmet of claim 1, further comprising an interior helmet pad coupled to the inner shell (see e.g. Linares et al. discloses impact support portions, at 154, 156, 158 and 160, incorporated into the inner rigid layer 122 (i.e. supporting the exterior locations of the wearers head and skull), these being located proximate the mounting locations of the indicated flexible tendons 144, 146, 148 and 150 upon the exterior locations of the inner helmet or shell 122. The impact support portions 154-160 can be constructed of any composite or other force absorbing material, such also potentially including a control collapsible structural foam).

Claims 6, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Linares et al. (US 20150164172) and Bangera et al. (US 20180027909), and further in view of Belanger et al. (US 20090044315). 
As to claim 6. Linares et al. in view of Bangera et al. discloses the helmet of claim 5, wherein the head plate and the cheek plate are removably coupled to each other (see e.g. discussion of claim 4-5)
Linares et al. in view of Bangera et al. does not discloses the connection are by a plurality of screw plates positioned across the interface such that at least one screw is anchored to the head plate and at least one screw is anchored to the cheek plate.
Belanger et al. discloses an adjustable hockey helmet that use screw plates for securing connection and Screws 78 or bolts are threaded from the exterior of the front shell 12 into the receiving elements 82 to secure the fabric material between the front shell 12 and the screw-plate 80 in Par. 58-61).
Both Linares et al. in view of Bangera et al., and Belanger et al. are analogous in the field of using connection means to connect parts within helmet for force remediation, it would have been obvious for a person with ordinary skills in the art to modify the connection means of Linares et al. in view of Bangera et al. to be crew plates as taught by Belanger et al. as screw plates can secure a connection and thus ensure force remediation for a helmet in the event of external force. 
As to claim 34. Linares et al. in view of Bangera et al. and Belanger et al. discloses helmet of claim 33, further comprising a plurality of base plates (see e.g. The screw plate 81 may be a unitary piece or may include one or more support arms in Par. 60) within corresponding base plate holes of the inner shell (see e.g. crew-plate 80 or 81 in conjunction with their positioning in the shell openings in Par. 61 of Belanger et al.).
As to claim 35. Linares et al. in view of Bangera et al. and Belanger et al. discloses the helmet of claim 34, wherein a plurality of bearings (see e.g. The cushioning ring 42 (also termed an impact pad) can also be produced individually or in combination with either or both of the face pads 44 or the lower inner rim extending cushioning ring 46 in Par. 56) is seated onto the inner shell (see e.g. Fig 3-4 of Linares et al.).
As to claim 36. Linares et al. in view of Bangera et al. and Belanger et al. discloses helmet of claim 35, wherein each of the plurality of segments is coupled to a corresponding base plate of the plurality of base plates (see e.g. discussion of claim 33-35) by a corresponding bearing of the plurality of bearings (see e.g. The cross-sectional profile of the intermediate cushioning ring array is best depicted in FIG. 7 in line art depiction, with the understanding that this can also depict an inner circular support structure provided by spaced apart and circular extending wires or tensioning cables 64 and 66, between which are configured crosswise extending and spaced apart (interconnecting) wires or cables 68, 70, 72 et seq. As shown, the configuration of a suitable support structure is such that it provides additional connecting and reinforcing support to the skull encircling cushion ring 42, the perimeter surrounding cable configuration corresponding to the profile of the individual collapsible portions 54, 56, 58 et seq., such that the structure can provide an additional degree of structural support to the assembly. Without limitation, the cable extending support structure shown can alternately include the use of plastic tensioning elements which can be in-molded with the intermediate cushioning ring array 42 in order to provide structural integrity to the array).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kovarik et al. (US 20160029733).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783